         Case 2:13-cr-00346-APG-GWF Document 155-1 Filed 11/14/18 Page 2 of 2




 1

 2                                 UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4

 5 UNITED STATES OF AMERICA,                   )              Case No. 2:13-cr-346-APG-GWF
                                               )
 6               Plaintiff,                    )
                                               )
 7         v.                                  )
 8                                             )
     KELLY CARN,                               )              ORDER APPROVING PAYMENT INTO
 9                                             )                 COURT BY CONSIGNEE
                 Defendant.                    )
10   __________________________________________)
11          The Court having considered the United States’ Motion for Order Approving Payment Into Court
12
     by Consignee (the Motion), and good cause therefor having been shown,
13
     IT IS HEREBY ORDERED:
14
            1.     The Consignee, Spartan Arms & Range Supplies LLC (Spartan), is hereby authorized to
15

16 deposit with the Clerk of Court the net proceeds of the sales of the firearms under the Consignment

17 Agreement previously approved by the Court; and

18          2.     Each deposit by Spartan shall be accompanied by a copy of this Order.
19

20
     Date: 4/09/2019
21                                UNITED
                                  UNITED STATES
                                         STATESDISTRICT/MAGISTRATE
                                                MAGISTRATE JUDGE JUDGE

22

23

24

25

26
                                                       2
